Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mehdi Sheikerz (Reg. No. 41,307) on 09/01/2022.

The application has been amended as follows: 
Amend the claims according to the listing of claims in the email sent by Mr. Sheikerz on 09/01/2022 (see appendix).


Reasons for Allowance

3.	Claims 1-12 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-12, the closest prior art of record fails to teach the features (claim 1 as a representative): 
“	at least two second convolutional layer groups among the multiple second convolutional layer groups not being connected to each other, and the at least two second convolutional layer groups not being connected to each other, being connected to at least two first convolution layer groups among the first convolutional layer groups,
	one of the at least two second convolutional layer groups not being connected to each other, being connected to another second convolutional layer group other than the at least two second convolutional layer groups not being connected to each other, and 	each of the second convolutional layer groups comprising at least two third convolutional layers, 
		one of the at least two second convolutional layer groups not being connected to each other, being connected to another second convolutional layer group other than the at least two second convolutional layer groups not being connected to each other, in two connected second convolutional layer groups, and 
		one of the at least two third convolutional layer groups using dilate convolution,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857